Citation Nr: 0304104	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  96-01 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for post-traumatic stress 
disorder (PTSD).

(The claim of service connection for PTSD, on the merits, 
will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from March 1969 to July 1971.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1995 rating decision by the Phoenix, 
Arizona, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The Board is not, at this time, considering the claims of 
service connection for PTSD on the merits.  Rather, the Board 
is undertaking additional development on that claim pursuant 
to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903. (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing any response to the 
notice, the Board will prepare a separate decision addressing 
that claim.  

The Board notes that an April 2002 rating decision granted 
service connection for diabetes mellitus and assigned a 20 
percent rating, and denied service connection for 
sleeplessness due to Agent Orange exposure, constant sweating 
due to Agent Orange exposure, stomachaches due to Agent 
Orange exposure, bowel dysfunction due to Agent Orange 
exposure, diabetic retinopathy, ulcers due to Agent Orange 
exposure, asthma due to Agent Orange exposure, headaches due 
to Agent Orange exposure, marks on the arms due to Agent 
Orange exposure, weakness and fatigue due to Agent Orange 
exposure, feeling constantly sick due to Agent Orange 
exposure, coronary artery disease status post myocardial 
infarction, renal disorder to include nephropathy, peripheral 
neuropathy, and hypertension.  The veteran has not initiated 
an appeal as to any of the above issues; thus, none of these 
issues is in appellate status.  


FINDINGS OF FACT

1.  In an April 1992 decision, the RO denied service 
connection for PTSD on the basis that there was no current 
diagnosis of PTSD.

2.  Evidence submitted since the RO's April 1992 decision 
shows that the veteran has been diagnosed with PTSD, which is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The April 1992 RO decision which denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2002).

2.  New and material evidence has been submitted since the 
RO's April 1992 decision, thus, the claim of service 
connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  To implement the provisions of the law, 
the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which became effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded). 

At the outset, the Board observes that the VCAA appears to 
have left intact the requirement that a veteran must first 
present new and material evidence in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108 
before the Board may proceed to evaluate the merits of that 
claim.  Nevertheless, the Board will review whether the VCAA 
has been complied with otherwise.

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The record shows that the veteran 
was properly notified of the outcome of the July 1995 
decision.  Specifically, the discussion in the RO's July 1995 
decision, the October 1995 statement of the case, the January 
1998 supplemental statement of the case, the April 2001 
letter discussing the VCAA, the April 2002 RO decision, and 
the September 2002 supplemental statement of the case which 
provided him with the provisions of 38 C.F.R. § 3.159, 
informed the veteran of the information and evidence needed 
to substantiate his claim and complied with VA's notification 
requirements.  He was informed of the duty to notify, the 
duty to assist, and the duty to obtain records, and 
examinations or opinions.  The RO explained the veteran's 
obligations versus VA's obligations regarding his claim.  
Thus, the veteran has been provided notice of what VA was 
doing to develop the claim, notice of what he could do to 
help his claim and notice of how his claim was still 
deficient.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, the veteran's private and VA 
records have been obtained and he has been examined.  As 
such, the Board finds that the record contains sufficient 
evidence to make a decision on the claim.  VA has fulfilled 
its duty to assist.

Moreover, as set forth below, the Board is granting the 
veteran's petition to reopen his claim.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.

Decision

A review of the record shows that the veteran applied for 
service connection for PTSD in October 1991.  In an April 
1992 decision, the RO denied service connection for PTSD on 
the basis that there was no current diagnosis of that 
disorder.  The evidence of record included service medical 
records, a September 1974 VA examination, and a September 
1991 VA hospitalization report.  

In May 1992, the veteran was notified of this decision and of 
his procedural and appellate rights.  He did not appeal that 
rating decision, and it is final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.

When a claim has been disallowed, it may not thereafter be 
reopened unless new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7105.  According to the United States Court 
of Veterans Appeals (Court), the pertinent VA law requires 
that in order to reopen a previously and finally disallowed 
claim, there must be new and material evidence presented or 
secured since the time that the claim was finally disallowed 
on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In 
this case, the last final decision of record was the April 
1992 decision.

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).  The Board notes that the legal standard of what 
constitutes "new and material" evidence was recently amended.  
This amendment is inapplicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001.  66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.156(a).)

In December 1994, the veteran sought to reopen his claim of 
service connection for PTSD.  In April 1995, he submitted a 
letter in which he described his PTSD stressors.  He 
indicated that his unit was fired upon by snipers.  He stated 
that he kept thinking of two friends who were killed in 
Vietnam while he was on compound guard duty.  He stated that 
after he befriended a young Vietnamese boy, he saw him 
killed.  

In May 1996, the veteran testified at a personal hearing at 
the RO.  At that time, he related that in the Summer of 1970, 
he landed in Camron Bay in Vietnam.  He testified that the 
place smelled like death.  While he was there, he went for a 
ride with some friends and they were fired upon.  He related 
that they also visited a morgue.  Thereafter, he was 
transferred to Wade and was assigned perimeter guard duty.  
He described being very fearful performing the night duty in 
that capacity.  Although he never fired on the enemy, he 
related that his unit was subjected to sniper fire.  The 
veteran related that he had a young Vietnamese friend who was 
killed.  The veteran testified that he began doing alot of 
drugs and drinking while he was in Vietnam.  Eventually, he 
was hospitalized in Okinawa and saw servicemen who were 
missing limbs.

In conjunction with his claim, VA personnel records, VA 
medical records, private medical records, records from the 
Social Security Administration which included the medical 
records mentioned, and lay statements were received. 

A review of the lay evidence shows that letters were received 
from the veteran's mother, his daughter, and his ex-wife.  
All three persons indicated that the veteran had personal 
problems after he returned from Vietnam and displayed 
behavior that was not perceived to be normal.  In addition, 
his mother indicated that while the veteran was in Vietnam, 
he wrote her letters.  In one of his letters, he stated that 
he had befriended a Vietnamese boy and in a subsequent 
letter, he related that the boy had been killed.  

The newly submitted medical evidence included, in pertinent 
part, a February 1995 VA outpatient report reflecting a 
diagnosis of PTSD, a June 1995 VA evaluation reflecting a 
diagnosis of PTSD, a December 1995 VA outpatient report 
reflecting a diagnosis of PTSD, an April 1997 VA outpatient 
report reflecting a diagnosis of PTSD, an October 1997 VA 
outpatient report reflecting a diagnosis of PTSD, a January 
1998 VA examination reflecting a diagnosis of PTSD, a March 
1998 VA outpatient report reflecting a diagnosis of PTSD, a 
July 1998 VA outpatient report reflecting a diagnosis of 
PTSD, and an October 1998 VA outpatient report reflecting a 
diagnosis of PTSD.  

The Board notes that the RO contacted the Environmental 
Support Group (ESG) and provided ESG with a copy of the 
veteran's stressor letter, his personnel records, and the 
hearing transcript.  In May 1997, ESG replied.  ESG indicated 
that the information they received was insufficient for the 
purpose of conducting meaningful research on the veteran.  
ESG stated that in order to provide further research, the 
veteran would need to provide his team number, specific 
dates, and other units involved.  ESG stressed that specific 
information was required.  

In response, the veteran indicated that he was with Military 
Assistance Command System in Vietnam and was stationed in Hue 
when the incident with his young Vietnamese friend, names 
[redacted], occurred.  

In sum, there is current medical evidence of record which 
reflects multiple diagnoses of PTSD based on the veteran's 
renditions of what occurred in Vietnam.  There is lay 
evidence which corroborates the veteran's alleged stressor 
involving the death of a young Vietnamese boy who was his 
friend.  The Court has indicated that the credibility of the 
newly submitted evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  Thus, presuming the credibility 
of the new evidence, that evidence shows a diagnosis of PTSD, 
that the veteran suffered at least one stressor while in 
Vietnam, and that he has PTSD due to his exposure to that 
stressor.  The reason the RO previously denied the veteran's 
claim was based on a finding that he did not have PTSD as 
shown in the record.  The new evidence shows that the veteran 
has a current diagnosis of PTSD.  Therefore, the new evidence 
addresses the prior defect in the record.

In light of the foregoing, the Board finds that the veteran 
has submitted new and material evidence to reopen the claim 
of service connection for PTSD.  Thus, the newly submitted 
evidence is relevant and probative to the issue at hand and 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  See 38 C.F.R. § 
3.156.




ORDER

The petition to reopen a claim of service connection for PTSD 
is granted; and the appeal is allowed to this extent.



		
	A. P. Simpson
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

